        Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )               Case No. 12-20044-JWL
                                       )
CHARLES E. SHAW,                       )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                           MEMORANDUM AND ORDER

      In November 2012, a jury convicted defendant of robbing a bank and two credit

unions, attempting to commit another robbery, and committing four related firearms

offenses. In February 2013, defendant was sentenced to a term of imprisonment of 1,140

months, consisting of five concurrent sentences of 240 months and three consecutive 25-

year terms.1 The convictions and sentence were affirmed on appeal, and on November 10,

2014, the Supreme Court denied defendant’s certiorari petition. See United States v. Shaw,

758 F.3d 1187 (10th Cir.), cert. denied, 574 U.S. 1002 (2014). Defendant is presently

incarcerated at USP Lee and his anticipated release date is March 2, 2093.



1
  Defendant’s crimes of conviction coupled with his criminal history qualified him as a
Career Offender under U.S.S.G. § 4B1.1 and an Armed Career Criminal under 18 U.S.C.
§ 924(e) and U.S.S.G. § 4B1.4(c). Moreover, the court sentenced defendant to the
statutory mandatory minimum sentence of 25 years on each of the three § 924(c)(1)
counts after determining that defendant’s convictions on those counts were second or
subsequent convictions of § 924(c)(1).
        Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 2 of 7




       This matter is now before the court on defendant’s motion to reduce sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) (doc. 138). That statute allows a defendant to bring

a motion for reduction of a term of imprisonment “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on

the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.” See id. The government concedes

that defendant has exhausted his administrative remedies such that the court has

jurisdiction to consider the motion on its merits.

       The moving defendant bears the burden of establishing that “compassionate release”

is warranted under § 3582(c)(1)(A), and a court exercises its discretion in ruling on such a

motion. See United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29, 2020)

(Lungstrum, J.) (citing cases).

       Section 3582(c)(1)(A) provides that a court may reduce a sentence if it finds, after

considering applicable factors from § 3553(a), that (a) extraordinary and compelling

reasons warrant the reduction and (b) the reduction is consistent with the applicable policy

statement issued by the Sentencing Commission. See 18 U.S.C. § 3582(c)(1)(A). To

address this statutory provision, the Sentencing Commission promulgated the policy

statement found at U.S.S.G. § 1B1.13, which adds the requirement that the defendant not

be a danger to the safety of another person or the community. See id. In addition, in

Application Note 1 to the statement, the Commission set forth four circumstances (in

subdivisions (A) through (D)) under which “extraordinary and compelling reasons” may



                                              2
        Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 3 of 7




exist. See id. applic. note 1. In this case, the court looks to subdivision (D), known as the

“catchall” provision, which provides as follows:

              (D) Other Reasons. – As determined by the Director of the Bureau
       of Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons described
       in subdivisions (A) through (C).

See id. Subdivision (D) thus provides that circumstances other than those listed in

subdivisions (A) through (C) may be sufficient to warrant relief, as determined by the

Bureau of Prisons (BOP). The BOP has made no such determination in this case.

Nevertheless, as this court has previously determined, in accordance with the weight of

authority, the court is not limited to circumstances (A) through (C), and it may exercise its

own discretion to determine whether other extraordinary and compelling reasons warrant

relief under the statute. See Jackson, 2020 WL 2812764, at *3.

       Defendant argues that extraordinary and compelling reasons for immediate release

from prison exist because his medical conditions (chronic liver disease; high blood

pressure; and chronic renal insufficiency) create an increased risk of serious harm or death

from the ongoing coronavirus pandemic.2 The government concedes that defendant’s


2
  Before the Office of the Federal Public Defender entered an appearance on behalf of
defendant and filed a motion for compassionate release, defendant filed a pro se motion
for compassionate release (doc. 130) that contained additional arguments not advanced
by the Federal Public Defender. These arguments include that compassionate release is
warranted because his sentence is much longer than the sentence he would have received
if the present law concerning “stacking” of offenses under 18 U.S.C. § 924(c) had been in
effect at the time of his sentencing; that he has been rehabilitated in BOP custody such
that he is not a danger to society; and that his lengthy sentence was a “penalty” because
he exercised his right to proceed to trial instead of accepting a plea agreement. This court
has previously held that it could not grant a defendant relief under § 3582(c)(1)(A) based
Continued…
                                             3
        Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 4 of 7




medical conditions constitute extraordinary and compelling reasons sufficient for this court

to consider early release under the statute.3     Nonetheless, the government opposes the

motion on the grounds that the § 3553(a) factors weigh against early release in light of the

nature and seriousness of defendant’s offenses and the need to provide just punishment for

those offenses. Thus, the sole question before the court to the extent defendant seeks

compassionate release in light of his medical conditions is whether the § 3553(a) factors

outweigh the risks to defendant’s health if he remains incarcerated.

       The court concludes in its discretion, for the reasons set forth below, that the risk to

defendant’s health if he remains in custody is outweighed by the need for continued

incarceration under the circumstances presented here. In other words, the court finds that

compassionate release would materially depart from an appropriate § 3553(a) sentence.

See 18 U.S.C. § 3582(c)(1)(A) (requiring the consideration of applicable § 3553(a) factors

if court finds that extraordinary and compelling reasons warrant reduction). The § 3553(a)

factors include (1) the defendant’s personal history and characteristics; (2) his sentence

relative to the nature and seriousness of his offenses; (3) the need for a sentence to provide




on the disparity between his sentence and the sentence he would have received if given
the benefit of the FSA’s change to the § 924(c) stacking provisions. See United States v.
Rucker, 2020 WL 4365544, at *3-4 (D. Kan. July 30, 2020). Rucker, then, precludes
relief with respect to defendant’s § 924(c) stacking argument. Defendant’s remaining
arguments simply do not constitute “extraordinary and compelling” reasons for early
release.
3
  In light of this concession, the court need not address defendant’s additional arguments
that his age, race and the conditions at USP Lee further increase his risk of serious harm
or death with respect to COVID-19. But the court has considered these additional
arguments in connection with assessing whether the § 3553(a) factors outweigh the
aggregate risks to defendant if he remains incarcerated.
                                              4
        Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 5 of 7




just punishment, promote respect for the law, reflect the seriousness of the offense, deter

crime, and protect the public; (4) the need for rehabilitative services; (5) the applicable

guideline sentence; and (6) the need to avoid unwarranted sentencing disparities among

similarly-situated defendants. See 18 U.S.C. § 3553(a)(1)–(6)).

       Applying those factors here, the court declines to reduce defendant’s sentence. To

begin, the court notes that numerous firearms were associated with defendant’s robberies

and his convictions include two counts of brandishing a firearm during a crime of violence.

These are serious offenses and the time that he has served thus far does not come close to

serving the purposes of sentencing. Indeed, he has served approximately 10 percent of his

very significant sentence.4 To release defendant at this point, even with his suggestion that

he serve 5 years of home confinement as a condition of supervised release, would constitute

an unjustified windfall. This is particularly true where defendant’s criminal history is

lengthy—beginning with an armed robbery in 1983 at the age of 25—and reflects a pattern

of committing serious crimes shortly after release from custody. After his 1983 offense,

defendant committed armed robbery again in 1991, the year after he was released on parole

for the 1983 armed robbery; he committed additional robberies in 2000 just months after

beginning a term of supervised release in connection with the 1991 offense. The armed


4
 Congress amended § 924(c) to provide that the 25-year consecutive term for a
successive § 924(c) offense does not apply unless a defendant had a previous, final
conviction for a § 924(c) charge at the time of the offense. See 18 U.S.C. §
924(c)(1)(C)(i). Because defendant had a final § 924(c) conviction (the 1991 conviction)
at the time he committed his subsequent § 924(c) offenses, he would still be subject to a
consecutive 25-year sentence if sentenced today. Thus, even considering his sentencing
disparity argument, defendant would still face at least a 540-month sentence (240 months
plus a consecutive 25-year sentence) if sentenced today.
                                             5
         Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 6 of 7




robberies in this case were committed shortly after his release from custody on the 2000

robberies. In light of these circumstance, the court cannot conclude that defendant is a

proper candidate for compassionate release.

       In short, the court finds that defendant’s sentence remains sufficient but not greater

than necessary to serve the purposes of sentencing. United States v. Richardson, 2020 WL

6710808, at *4 (D.S.C. Nov. 16, 2020) (denying motion for compassionate release despite

fact that defendant had served substantial portion of sentence and was within 3 years of

release where defendant committed armed robberies, while brandishing firearms, after

having been convicted and incarcerated for multiple serious prior offenses); United States

v. Granderson, 6702024, at *3 (D. Nev. Nov. 13, 2020) (denying motion for compassionate

release in light of defendant’s serious criminal history, including multiple instances of

armed robbery); United States v. Corn, 2020 WL 6566464, at *2 (M.D. Fla. Nov. 9, 2020)

(denying motion for compassionate release where defendant had “egregious criminal

history” of committing armed robberies); United States v. Harden, 2020 WL 4499993, at

*3 (D. Colo Aug. 5, 2020) (denying motion for compassionate release where § 3553(a)

factors outweighed risk to defendant; defendant’s sentence arose out of two armed bank

robberies during which he brandished a firearm, he had served substantially less than half

his sentence and “such a relatively brief period of imprisonment would be insufficient to

accomplish the goals of sentencing as set forth in § 3553(a); most significantly, it would

fail to reflect the seriousness of the offense”).




                                               6
        Case 2:12-cr-20044-JWL Document 141 Filed 11/23/20 Page 7 of 7




      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motions

for compassionate release (docs. #130, 138) are hereby denied.



      IT IS SO ORDERED.



      Dated this 23rd day of November, 2020, at Kansas City, Kansas.

                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                           7
